              Case 3:17-md-02801-JD Document 485 Filed 02/22/19 Page 1 of 4



     BILZIN SUMBERG BAENA PRICE & AXELROD LLP
 1   Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
     Jerry R. Goldsmith (pro hac vice)
 4
     1450 Brickell Avenue
 5   Suite 2300
     Miami, FL 33131-3456
 6   Telephone: (305) 374-7580
 7   Email: rturken@bilzin.com
     Email: swagner@bilzin.com
 8   Email: llustrin@bilzin.com
     Email: ssakona@bilzin.com
 9
     Email: jgoldsmith@bilzin.com
10   Attorneys for AASI

11

12

13
                              UNITED STATES DISTRICT COURT
14
                           NORTHERN DISTRICT OF CALIFORNIA
15

16
     In re Capacitors Antitrust Litigation
                                                  Case No. 17-md-02801-JD
17

18
     This document relates to:                                     xxxxxxxxxx
                                                  STIPULATION AND [PROPOSED]
19                                                ORDER OF DISMISSAL
     The AASI Beneficiaries’ Trust, by and
20   Through Kenneth A. Welt, Liquidating
21   Trustee, v. AVX Corp. et al., Case No. 17-
     cv-03472
22

23

24

25
26

27

28
                                     xxxxxxxxxxORDER OF DISMISSAL
                     STIPULATION AND [PROPOSED]
                                      17-md-2801-JD
                 Case 3:17-md-02801-JD Document 485 Filed 02/22/19 Page 2 of 4




 1          Plaintiff, the AASI Beneficiaries’ Trust, by and through Kenneth A. Welt, Liquidating

 2   Trustee (“AASI”) and Defendant Shizuki Electric Co., Inc. (“Shizuki”) pursuant to Rule 41(a)(2)

 3   of the Federal Rules of Civil Procedure hereby stipulate to the dismissal of the present action

 4   with prejudice and state as follows:

 5          1.       AASI and Shizuki seek the dismissal of this action against Shizuki with

 6   prejudice.

 7          2.       AASI and Shizuki agree that each party shall bear its own costs and attorneys’

 8   fees in connection with these actions.

 9          3.       This stipulation does not affect the rights or claims of AASI against any other

10   defendant or alleged co-conspirator in this litigation.

11          WHEREFORE, the parties respectfully request that this Court issue an Order of

12   Dismissal against Shizuki only.

13
     /s/Robert W. Turken                                    /s/ Allison A. Davis
14   Robert W. Turken (admitted pro hac vice)          Allison A. Davis
15   Scott N. Wagner (admitted pro hac vice)           Sanjay M. Nangia
     Lori P. Lustrin (admitted pro hac vice)           DAVIS WRIGHT TREMAINE LLP
16   Shalia M. Sakona (admitted pro hac vice)          505 Montgomery Street, Suite 800
     Jerry R. Goldsmith (admitted pro hac vice)        San Francisco, CA 94111-6538
17   BILZIN SUMBERG BAENA PRICE &                      Telephone: (415) 276-6500
     AXELROD LLP                                       Facsimile: (415) 276-6599
18   1450 Brickell Ave., Suite 2300                    allisondavis@dwt.com
19   Miami, Florida 33131-3456                         sanjaynangia@dwt.com
     Telephone: 305-374-7580
20   Facsimile: 305-374-7593                           Counsel for Defendant Shizuki Electric Co.,
     rturken@bilzin.com                                Inc.
21   swagner@bilzin.com
     llustrin@bilzin.com
22   ssakona@bilzin.com
23   jgoldsmith@bilzin.com
     Counsel for AASI
24

25
26

27

28
                      STIPULATION AND [PROPOSED]
                                      xxxxxxxxxxORDER OF DISMISSAL
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 485 Filed 02/22/19 Page 3 of 4




 1                                        ECF ATTESTATION

 2           I, Robert W. Turken, an ECF User whose ID and Password are being used to file

 3   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.

 4           In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in

 5   this filing.

 6

 7   DATED: February 22, 2019

 8                                                        By:    /s/ Robert W. Turken
                                                                     Robert W. Turken
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 485 Filed 02/22/19 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
             May 1, 2019                     _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                  xxxxxxxxx ORDER OF DISMISSAL
                  STIPULATION AND [PROPOSED]
                                   17-md-2801-JD
